--------------------------------------------------------------------------------


 

Exhibit 10.29


AMENDMENT NO. 7
TO THE
ENSCO SAVINGS PLAN
(AS REVISED AND RESTATED EFFECTIVE JANUARY 1, 1997)



       THIS AMENDMENT NO. 7, executed this 9th day of November, 2005, and
effective as of October 3, 2005, by ENSCO International Incorporated, having its
principal office in Dallas, Texas (hereinafter referred to as the "Company").

W I T N E S S E T H:

       WHEREAS, the Company revised and restated the ENSCO Savings Plan (the
"Plan"), effective January 1, 1997, except for certain provisions for which
another effective date was subsequently provided elsewhere in the terms of the
Plan, to (i) incorporate the prior amendments to the Plan, (ii) incorporate such
other provisions as were necessary due to the merger of the Penrod Thrift Plan
and the Dual 401(k) Plan into the Plan, (iii) clarify the definition of "annual
compensation" used for nondiscrimination testing under Sections 401(k) and
401(m) of the Code, and (iv) bring the Plan into compliance with the Internal
Revenue Code of 1986, as amended (the "Code"), as modified by the Small Business
Job Protection Act of 1996, the General Agreement on Tariffs and Trade under the
Uruguay Round Agreements Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Taxpayer Relief Act of 1997, the Internal Revenue
Service Restructuring and Reform Act of 1998, and the Community Renewal Tax
Relief Act of 2000, as well as all applicable rules, regulations and
administrative pronouncements enacted, promulgated or issued since the date the
Plan was last restated;

       WHEREAS, the Company adopted Amendment No. 1 to the revised and restated
Plan, effective January 1, 2002, to reflect the proposed Treasury regulations
(the "Proposed Regulations") issued under Section 401(a)(9) of Code;

       WHEREAS, the Company adopted Amendment No. 2 to the revised and restated
Plan, effective as of January 1, 2002, except as specifically otherwise in
Amendment No. 2, to (i) reflect certain provisions of the Economic Growth and
Tax Relief Reconciliation Act of 2001 ("EGTRRA") which generally became
applicable to the Plan effective as of January 1, 2002, and (ii) constitute good
faith compliance with the requirements of EGTRRA;

       WHEREAS, the Pension and Welfare Benefits Administration of the
Department of Labor issued final regulations establishing new standards for
processing benefit claims of participants and beneficiaries under Section 15.6
of the Plan which have been clarified by further guidance from the Pension and
Welfare Benefits Administration (collectively the "Final Claims Procedure
Regulations");

       WHEREAS, the Proposed Regulations for which the revised and restated Plan
was amended by Amendment No. 1 were replaced by final Treasury regulations that
were issued April 17, 2002 under section 401(a)(9) of the Code relating to
required minimum distributions under Section 15.4 of the Plan (the "Final
Required Minimum Distribution Regulations");


-1-



--------------------------------------------------------------------------------



 



       WHEREAS, the Company acquired Chiles Offshore Inc. ("Chiles"), effective
August 7, 2002, pursuant to a merger agreement among the Company, Chore
Acquisition, Inc. ("Chore"), a wholly-owned subsidiary of the Company, and
Chiles, whereby Chiles was merged with and into Chore, with Chore being the
surviving company and continuing to exist as a wholly-owned subsidiary of the
Company and the successor sponsor to Chiles of the Chiles Offshore Inc. 401(k)
Retirement Savings Plan (the "Chiles 401(k) Plan");

       WHEREAS, the employees of Chiles that continued as employees of a
subsidiary of the Company on and after August 7, 2002 continued to be eligible
to participate in the Chiles 401(k) Plan through September 30, 2002 and then
became eligible to participate in the Plan effective October 1, 2002;

       WHEREAS, the Chiles 401(k) Plan was merged into the Plan effective
October 1, 2002 and the assets of the Chiles 401(k) Plan were transferred on
October 1, 2002 from the trust established pursuant to the Chiles 401(k) Plan to
the trust established pursuant to the Plan;

       WHEREAS, the Company adopted Amendment No. 3 to the revised and restated
Plan, effective as of October 1, 2002, unless specifically provided otherwise in
Amendment No. 3, to, among other things, (i) revise Section 15.6 of the Plan to
provide that the administrator of the Plan shall process benefit claims of
participants and beneficiaries pursuant to the claims procedure specified in the
summary plan description for the Plan which shall comply with the Final Claims
Procedure Regulations, as may be amended from time to time, (ii) reflect the
Final Required Minimum Distribution Regulations by amending Section 15.4 of the
Plan consistent with the Model Amendment provided by the Internal Revenue
Service in Rev. Proc. 2002-29, (iii) permit participation in the Plan on October
1, 2002 (the "Date of Participation") by all employees of Chiles who are both
eligible to participate in the Chiles 401(k) Plan as of September 30, 2002 and
are employed by the Company or a subsidiary of the Company on October 1, 2002,
(iv) provide all employees of Chiles who begin to participate in the Plan as of
the Date of Participation with credit for all actual service with Chiles for
purposes of the eligibility and vesting provisions of the Plan, (v) provide that
any participant in the Chiles 401(k) Plan who has credit under the Chiles 401(k)
Plan for at least three years of vesting service as of the Date of Participation
shall continue to vest under the Plan in his account balance in the Plan
pursuant to the vesting schedule contained in the Chiles 401(k) Plan, (vi)
provide that any participant in the Chiles 401(k) Plan who has credit under the
Chiles 401(k) Plan for two years of vesting service as of the Date of
Participation shall remain 40% vested in his account balance in the Plan but,
subsequent to the Date of Participation, shall continue to vest in his account
balance in the Plan pursuant to the vesting schedule of the Plan, (vii) provide
that any participant in the Chiles 401(k) Plan who has credit under the Chiles
401(k) Plan for one year of vesting service as of the Date of Participation
shall remain 20% vested in his account balance in the Plan but, subsequent to
the Date of Participation, shall continue to vest in his account balance in the
Plan pursuant to the vesting schedule of the Plan, (viii) provide that any
participant in the Chiles 401(k) Plan as of the Date of Participation shall
become fully vested in his account balance in the Plan as of the date he has
both attained age 55 and received credit under the Plan for at least five years
of vesting service, and (ix) provide that any participant in the Chiles 401(k)
Plan as of the Date of Participation shall be eligible for an in-service
withdrawal from the Plan under Section 15.5(c) of the Plan once every six months
after he has attained 59-1/2


-2-



--------------------------------------------------------------------------------



 



       WHEREAS, the Company adopted Amendment No. 4 to the revised and restated
Plan to retroactively amend the definition of Profit Sharing Entry Date in
Section 1.16 of the Plan to conform the terms of Section 1.16 of the Plan to the
actual operation of the Plan as authorized by Section 2.07(3) of Appendix B to
Rev. Proc. 2002-47;

       WHEREAS, the Company adopted Amendment No. 5 to the revised and restated
Plan to (i) reduce the service requirement to become eligible to participate in
the 401(k) feature of the Plan, (ii) revise the requirements for an election to
participate in the 401(k) feature of the Plan and for subsequent amendments to a
salary reduction agreement, and (iii) increase the maximum deferral percentage
that may be elected under a salary reduction agreement;

       WHEREAS, EGTRRA amended Section 401(a)(31)(B) of the Code to require that
mandatory distributions of more than $1,000 from the Plan be paid in a direct
rollover to an individual retirement plan as defined in Sections 408(a) and (b)
of the Code if the distributee does not make an affirmative election to have the
amount paid in a direct rollover to an eligible retirement plan or to receive
the distribution directly and I.R.S. Notice 2005-5 provides that this provision
becomes effective to the Plan for distributions on or after March 28, 2005;

       WHEREAS, the Company adopted Amendment No. 6 to the revised and restated
Plan (i) effective as of September 1, 2005, to increase the normal retirement
age under the Plan from age 60 to age 65, and (ii) effective as of March 28,
2005, to comply with the provisions of Section 401(a)(31)(B) of the Code, as
amended by EGTRRA and the guidance issued in I.R.S. Notice 2005-5 relating to
the application of the new rules in connection with automatic rollovers of
certain mandatory distributions;

       WHEREAS, the Katrina Emergency Tax Relief Act of 2005 amended the Code to
immediately authorize tax-favored withdrawals and special provisions for loans
from qualified retirement plans to provide relief relating to Hurricane Katrina;
and

       WHEREAS, the Company now desires to adopt this Amendment No. 7 to the
revised and restated Plan to provide temporary relief to certain participants
and related individuals affected by Hurricane Katrina in the form of (i)
hardship withdrawals from the Plan, and (ii) modified loan provisions for
certain loans from the Plan;

       NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 7 to the Plan:
 

  1.      Section 15.5(d) of the Plan is hereby amended to read as follows:

  (d)    Except as provided in subsections (a)-(c) above, no amounts may be
withdrawn by a Participant from his 401(k) Account and Employer Account, unless
the Participant is able to demonstrate financial hardship satisfying the
requirements of this subsection (d), prior to his (1) termination of employment
with his Employer and all Affiliated Companies, (2) his disability, (3)
termination of the Plan without establishment of a successor defined
contribution plan [other than an employee stock ownership plan as defined in
Section 4975(e)(7) of the Code or a simplified employee pension plan as defined
in Section 408(k) of the Code] by the Employer, (4) the date of the sale or
disposition by the Employer to an entity that is not an Affiliated Company of
substantially all of the assets [within the meaning of Section 409(d)(2) of the
Code] used by the Employer in a trade or business of the Employer with respect
to a Participant who continues employment with the entity acquiring such assets,
(5) the date of the sale or disposition by the Employer of its interest in a
subsidiary [within the meaning of Section 409(d)(3) of the Code] to an entity
which is not an Affiliated Company with respect to a Participant who continues
employment with such subsidiary, or (6) such other date or dates as may be
permitted by the Internal Revenue Service in its published rulings, notices or
announcements or by Treasury regulations.


-3-



--------------------------------------------------------------------------------



 



         Subject to the foregoing, a Participant, by giving advance written
Notice in the manner prescribed by the Administrator or, if allowed by the
Administrator, by Interactive Electronic Communication, may withdraw on or
before the Katrina Deadline (as defined in the next sentence) all or any part of
his 401(k) Account and the vested portion of his Employer Account for a
financial hardship only if, under uniform rules and regulations, the
Administrator determines that (i) the purpose of the withdrawal is to meet the
Immediate Financial Need (as defined below) of an eligible Participant or of a
Participant's eligible lineal ascendant or descendant, dependent or spouse, and
(ii) the amount of the withdrawal does not exceed the lesser of (A) the
aggregate value of the Participant's 401(k) Account and vested Employer Account
as of the Valuation Date immediately preceding the date of the withdrawal, and
(B) for any taxable year of the Participant, $100,000 reduced by the aggregate
amounts distributed under this subsection (d) from such Participant's Individual
Account for all prior taxable years. For purposes of this subsection (d),
Katrina Deadline means (i) December 31, 2006 in the case of any withdrawal
necessary because of an economic loss sustained by a Participant, and (ii) March
31, 2006 (or such later date as may be specified by the Internal Revenue
Service) in the case of any withdrawal necessary because of an economic loss
sustained by a Participant's eligible lineal ascendant or descendant, dependent
or spouse. Hardship withdrawals shall be taken from a Participant's Individual
Account in the following order: the 401(k) Account, then the portion of the
Employer Account attributable to Matching Contributions, and then the portion of
the Employer Account attributable to Employer profit sharing contributions.
 

         For purposes of this subsection (d), "Immediate Financial Need" shall
mean an economic loss sustained by a Participant whose principal place of abode
on August 28, 2005 was located in the Hurricane Katrina disaster area or an
economic loss sustained by a Participant's lineal ascendant or descendant,
dependent or spouse whose principal place of abode on August 29, 2005 was
located in the Hurricane Katrina disaster area. The Administrator may rely upon
representations by the Participant as to the Immediate Financial Need, unless
the Administrator has actual knowledge to the contrary.
 

         A Participant may, at any time during the three-year period beginning
on the day after the date on which a hardship withdrawal is received under this
subsection (d), recontribute to the Plan all or any portion of the amount of
that hardship withdrawal. If a Participant elects to make such a recontribution
or recontributions, such amount or amounts shall be allocated to the
Participant's Individual Account in the following order: the 401(k) Account to
the extent the withdrawal was originally taken from the 401(k) Account, then the
Employer Account to the extent the withdrawal was originally taken from the
Employer Account with any such amount to be considered first a recontribution of
amounts attributable to Matching Contributions and then amounts attributable to
Employer profit sharing contributions to the same extent such amounts were so
considered upon withdrawal.
 


-4-



--------------------------------------------------------------------------------



 



         No withdrawal may be made under this subsection (d) by reason of an
event described in (3), (4) or (5) of the first paragraph of this subsection (d)
unless the distribution is in the form of a "lump sum distribution" within the
meaning of Section 401(k)(10)(B)(ii) of the Code. In addition, no withdrawal may
be made by reason of an event described in (3) or (4) of the first paragraph of
this subsection (d) unless the transferor corporation continues to maintain the
Plan after the disposition. Each withdrawal under this subsection (d) at the
time it is paid shall be charged to the Individual Account of the Participant
from which the withdrawal is made.

2.      The first paragraph of Section 22.11 of the Plan is hereby amended to
read as follows:

         Sec. 22.11   Participant Loans.   The Administrator may, in its sole
discretion and in accordance with a uniform and nondiscriminatory policy
established by it, permit loans to be made to a Participant, former Participant
or Beneficiary [who is a "party in interest" within the meaning of Section 3(14)
of ERISA], provided that any such loan (i) shall be made available to all such
Participants, former Participants and Beneficiaries on a reasonably equivalent
basis, except as otherwise permitted by the Code or regulations, revenue
rulings, announcements, notices or other documents of general applicability
promulgated by the Department of Treasury or the Internal Revenue Service, (ii)
shall not be made available to Highly Compensated Employees in an amount greater
than the amount made available to other Participants, (iii) shall bear a
reasonable rate of interest, (iv) shall be adequately secured, and (v) shall
provide for periodic repayment over a reasonable period of time. In addition,
loans granted or renewed pursuant to this Section 22.11 shall be granted or
renewed in accordance with a written loan policy established by the
Administrator (which policy, when properly adopted, is hereby incorporated by
reference and made a part of this Plan). Such written loan policy, once
established may be modified or amended in writing from time to time without the
necessity of amending this Section 22.11. The loan policy established by the
Administrator shall comply with the applicable provisions of ERISA and
regulations promulgated pursuant thereto and with any limitations imposed by the
Code and regulations promulgated pursuant thereto to prevent the loan from being
deemed to be a taxable distribution to the Participant. The loan policy may
provide that loan repayments may be suspended under the Plan as permitted under
Section 414(u)(4) of the Code or as permitted under Section 72(p) of the Code.

       IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officers, has caused this Amendment No. 7 to be executed on the date
first above written.

  ENSCO INTERNATIONAL INCORPORATED



By:       /s/ Charles A. Mills                                  
                  
                Charles A. Mills                                        
                                                                              
                                  COMPANY


-5-



--------------------------------------------------------------------------------

